 


109 HR 3722 IH: To authorize and require the President of the United States to allocate crude oil, residual fuel oil, and refined petroleum products to deal with existing or imminent shortages and dislocations in the national distribution system, which jeopardize the national economy, and public health, safety, and welfare.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3722 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Ms. Slaughter introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize and require the President of the United States to allocate crude oil, residual fuel oil, and refined petroleum products to deal with existing or imminent shortages and dislocations in the national distribution system, which jeopardize the national economy, and public health, safety, and welfare. 
 
 
1.Findings and purpose 
(a)FindingsThe Congress finds that— 
(1)shortages of crude oil, residual fuel oil, and refined petroleum products caused by inadequate domestic production, damages to refineries caused by Hurricane Katrina, increased demand for world oil, and the threat of supply disruption due to continued violence in the Middle East, now exist or are imminent; 
(2)such shortages have created or will create severe economic dislocations and hardships, including loss of jobs, closing of businesses, and the curtailment of vital public services; and 
(3)such hardships and dislocations jeopardize the normal flow of commerce and constitute a national energy crisis which is a threat to the public health, safety, and welfare and can be averted or minimized through prompt action of the Executive Branch of the Government. 
(b)PurposeThe purpose of this Act is to grant to the President of the United States and direct him to exercise temporary authority to deal with shortages or dislocations of crude oil, residual fuel oil, and refined petroleum products in their national distribution system. The authority granted under this Act shall be exercised for the purpose of minimizing the adverse impacts of such shortages or dislocations on the American people and the domestic economy. 
2.Regulation 
(a)In generalNot later than 10 days after the date of enactment of this Act, the President shall promulgate a regulation providing for the temporary mandatory allocation of crude oil. Included in this regulation shall be a provision stipulating that the retail sale of gasoline may not exceed $2.50 per gallon. 
(b)ProvisionsThe regulation under subsection (a), to the maximum extent practicable, shall provide for— 
(1)protection of public health, safety, and welfare (including maintenance of residential heating and cooling), and the national defense and homeland security; 
(2)maintenance of all public services (including facilities and services provided by municipally, cooperatively, or investor-owned utilities by any State or local government or authority, and including transportation facilities and services which serve the public at large; 
(3)maintenance of agricultural operations;
(4)the prevention of undue economic harm to the retail and wholesale industry; 
(5)preservation of an economically sound and competitive petroleum industry; 
(6)economic efficiency; 
(7)minimization of economic distortion, inflexibility, and unnecessary interference with market mechanisms; 
(8)protection of the environment; and 
(9)energy conservation. 
3.Additional provisions 
(a)Report to CongressThe President shall report to Congress not later than 30 days after the promulgation of allocation regulations under section 2. 
(b)Changes in allocationsThe President may change the allocation of crude oil, residual oil, and refined petroleum products as often as necessary, after notification to the Congress. 
(c)CriteriaThe President shall direct the Secretary of Energy to develop criteria for determining the length of the mandatory allocation of crude oil, residual oil, and refined petroleum products under this Act, not to exceed one year. 
(d)Future fuel emergenciesThe Secretary of Energy shall develop criteria for declaring a fuel emergency in the future. In the event of such an emergency, the authority for mandatory allocation of crude oil, residual oil, and refined petroleum products under this Act shall be revived.  
 
